Citation Nr: 0401931	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  00-21 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel







REMAND

On April 25, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The record indicates that the veteran 
was treated for his psychiatric 
disability by David E. Lynch at the 
Veterans Outreach Center (#221 & #0319), 
150 Arlington Blvd., Suite B, Greenville, 
NC 27858; during the period from July 
2000 to the present time.  Make 
arrangements to obtain all 
treatment/counseling records.

2.  Obtain the veteran's medical records 
from the VA Medical Center in  Durham, 
North Carolina, including from the PTSD 
clinic, for any treatment for a 
psychiatric disorder dated from 2000 to 
present.  Please obtain following types 
of records: Notes; Discharge Summaries; 
Consults; Problem List; Confirmed 
Diagnoses.

3.  Request the following records 
concerning the veteran from the Social 
Security Administration (SSA):  a copy of 
any SSA decision denying or granting 
disability benefits to the veteran and 
copies of all the documents or 
evidentiary material that were used in 
considering the veteran's claim for 
disability benefits.  

4.  This veteran is seeking service 
connection for PTSD.  Send a development 
letter asking him to give a comprehensive 
statement regarding his alleged 
stressors.  Ask him to comment 
specifically about any and all stressful 
events that happened during his active 
military service in Vietnam from August 
1966 to August 1967.  Specifically inform 
him that this statement must include 
detailed information regarding the 
alleged stressors to include date, time, 
location, people and units involved.  
Inform him that his failure to provide 
this detailed information could prevent 
the verification of his stressors and 
result in an adverse decision.

5.  After the veteran responds to the 
request for information in paragraph #3 
or the time for response elapses, prepare 
a letter asking the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) to provide any available 
information which might corroborate the 
veteran's alleged in-service stressors.  
The veteran served in Company B, 864th 
Engineer Battalion (Construction), U. S. 
Army, stationed in Vietnam from August 
1966 to August 1967.  Specifically ask 
USASCRUR to provide any available unit 
histories for the period from August 1966 
to January 1967.  Provide USASCRUR with a 
description of these alleged stressors 
identified by the veteran, as well as any 
information provided by the veteran in 
response to the above request for 
information:

(a)  Experienced an enemy rocket attack 
the day of his arrival at his unit in 
Vietnam on August 22, 1966.

(b)  While on TDY traveling from Long Bin 
to Cam Ranh Bay in December 1966 or March 
1967, the veteran's unit came under enemy 
attack.  His unit was penned down on a 
riverbank until a unit of the South 
Korean Marines assisted it.

(c)  Almost went over a mountainside with 
an out of control bulldozer sometime in 
1967.

Provide USASCRUR with copies of any 
personnel records obtained showing 
service dates, duties, and units of 
assignment.  The veteran's stressor 
statements are identified in the claims 
file with red taps marked "Vet's Stmt 
9/82", and "Vet's Stmt rec'd 5/96"; 
yellow tabs marked "Psych Eval 8/8/01", 
and "Psych Exam 1/17/02".  Also include 
any response from the veteran to the 
inquiry in paragraph number "3."

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



